Citation Nr: 0614081	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  97-12 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active naval service from November 1945 to 
October 1949 and from December 1949 to April 1956.  The 
veteran died in January 1979.  The surviving spouse is the 
appellant.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision from the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The case was remanded in February 2000, June 2003, and 
February 2005 to verify the veteran's dates of naval service, 
verify any inservice radiation exposure, and to obtain 
private clinical records.  

A hearing was held at the RO in November 1999 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  This type 
of hearing is often called a travel Board hearing.  A 
transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  The veteran had active naval service from November 1945 
to October 1949 and from December 1949 to April 1956.  At his 
death in January 1979, due to cancer which was primary to the 
lung, his only service-connected disability was postoperative 
residuals of a vagotomy and pyloroplasty for duodenal ulcer 
disease (DUD), rated 20 percent disabling.  

2.  The veteran's fatal lung cancer did not initially 
manifest until decades after his service in the Navy had 
ended and is unrelated to his naval service, and the veteran 
did not have any disability of service origin which 
contributed substantially and materially to his death, or 
hasten it, or otherwise aid or lend assistance to it.  

3.  The veteran's naval service included shipboard service in 
and around Japan in the immediate years after World War II 
but his official naval duties did not require him to be 
within 10 miles of either Nagasaki or Hiroshima and he is not 
presumed or shown to have been exposed to radiation during 
his naval service.  

4.  The veteran was exposed to asbestos during and after 
naval service but there is no competent medical evidence of a 
nexus between any inservice exposure and his fatal lung 
cancer.  


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311, 3.312 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Effective November 9, 2000, the VCAA and describes VA's 
duties to notify and assist claimants in substantiating VA 
benefit claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) request the claimant to 
submit any relevant evidence in the claimant's possession in 
accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Charles v. Principi, 16 Vet. App. 370, 373-74(2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This notice should be provided before any initial unfavorable 
decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  

The action appealed was in 1996, prior to the VCAA.  So, it 
was impossible to provide notice of the VCAA prior to the 
enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

Here, the appellant was provided the required VCAA notice in 
a letter of March 2004 from the VA Appeals Management Center 
(AMC). 

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) holding that the VCAA notice requirements 
apply to all five elements of a service connection claim 
which are: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.   

In the present appeal, the VCAA notice did not cite the law 
and regulations governing nor describe the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Because, however, the claim is denied, the Board 
finds no prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As the Board concludes that the 
preponderance of the evidence is against the claim, any 
question as to the appropriate effective date is moot.  

The appellant was notified by the RO in August 1996 to 
provide any records concerning the veteran's naval service in 
Japan and that the RO was attempting to verify his service 
overseas.  In response she submitted several photographs.  
The RO obtained a document indicating that the veteran had 
served on the U.S.S. Lumen and had participated in the 
occupation of Okinawa Shima. 

Subsequently, the appellant reported that the veteran had 
been treated by a private physician but the private physician 
responded to an RO request in July 1997 stating that he had 
no records of the veteran.  

In March and August 1999 the RO again requested evidence from 
the appellant and in response she provided two photographs, 
one of which depicts the veteran on board a ship.  

The National Personnel Records Center (NPRC) conducted an 
extensive and thorough search for records concerning the 
veteran's radiation risk activity and was unable to locate 
any records and, so, concluded that either NPRC did not have 
them or that such records did not exist and any further 
attempts to locate them would be futile.  

Information obtained from the Internet indicates that the 
U.S.S. Lumen (upon which the veteran was stationed) arrived 
at Okinawa on April 17, 1945.  It later arrived at Saipan on 
April 27, 1945, and spent the rest of World War II shuttling 
cargo among the islands of the South and central Pacific.  In 
mid-September it carried cargo to Japan to provide occupation 
troops with reinforcements and supplies and returned to the 
United States in early 1946.  

In April 2002 the RO contacted the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR) for ship logs of the 
U.S.S. Lumen during the veteran's time on that ship, from 
January 1945 to March 1946, to establish if that ship was at 
or near Hiroshima or Nagasaki from August 1945 to July 1946. 

In June 2002 USASCRUR responded stating that there was no 
history of that ship being in port at Hiroshima or Nagasaki 
from August 1945 to July 1946, although from September to 
November 1945 it was at other Japanese ports.  

The RO wrote to Navy Environmental Health Center Detachment, 
the National Archives, the Retired Records Section of the 
Bureau of Naval Personnel, and the Defense Threat Reduction 
Agency.  

A response to an RO request was received in September 2002 
from the Navy Environmental Health Center Detachment 
indicating that it had no record of the veteran's 
occupational exposure to ionizing radiation but it was 
possible that records of exposure might have been maintained 
in his medical records (but in this case there are no such 
records in the veteran's medical records). 

The National Archives responded in November 2002 with copies 
of the Log Book of the U.S.S. Lumen from July 1945 to March 
1946 which does not document the presence of that ship at 
Hiroshima or Nagasaki, Japan.  

The Defense Threat Reduction Agency responded in November 
2002 stating that deck logs of the U.S.S. Lumen indicated it 
was at Otaru and Aomori, Japan, on several occasions between 
October 10th and November 12th 1945, and each city was more 
than 600 miles from Hiroshima and Nagasaki.  It visited 
Yokosuka from December 1945 to January 1946 but this city was 
also about 400 miles or more from Hiroshima and Nagasaki.  In 
summary, the veteran was not within 10 miles of Hiroshima or 
Nagasaki.  

Subsequently, postservice private clinical records were 
received from the Mercy Hospital in February and March 1978.  

The veteran's service medical records (SMRs) have been 
obtained and are on file. 

There is nothing which indicates that the veteran ever 
received postservice VA treatment.  See page 6 of the 
transcript of the November 1999 travel Board hearing.  

The appellant testified in support of her claim at hearing 
before the undersigned traveling Veterans Law Judge in 
November 1999.  

The more recent statements and correspondence from the 
appellant and her representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Governing Laws and Regulations and Legal Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2002).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection can be accomplished in three different 
ways for disability that is allegedly due to radiation 
exposure in service.  First, according to 38 U.S.C.A. 
§ 1112(c)(2) (West 2002) and 38 C.F.R. § 3.309(d)(2) (2005), 
there are types of cancer that will be presumptively service 
connected if the veteran was a "radiation-exposed veteran" 
who engaged in "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(4)(A) and (B).  Second, direct service connection 
is possible under 38 C.F.R. § 3.303(d) (provided that certain 
conditions specified therein, pertaining to radiation 
exposure, are met) with the procedural advantages provided in 
38 C.F.R. § 3.311 if the condition is a "radiogenic" 
disease listed at 38 C.F.R. § 3.311(b)(2)(i) through (xxiv).  
Third, direct service connection can be established by 
showing that the disease was incurred during or aggravated by 
service, which includes the difficult burden of tracing 
causation to a condition or event during service.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996) (citing Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994)) and Hilkert v. West, 11 
Vet. App. 284, 289 (1998).  



Analysis

In this case, the veteran died in January 1979 at the age of 
52 due to respiratory failure as a consequence of carcinoma 
of the right lung with metastases of one year duration.  No 
autopsy was performed.  At his death in January 1979, due to 
cancer which was primary to the lung, his only service-
connected disability was postoperative residuals of a 
vagotomy and pyloroplasty for duodenal ulcer disease (DUD), 
rated 20 percent disabling.  It is neither shown nor 
contended that the veteran's fatal lung cancer first 
manifested either during military service or within one year 
of discharge from any period of military service.  

Rather, it is contended that the veteran's fatal lung cancer 
is due either to inservice exposure to radiation at Hiroshima 
or Nagasaki, Japan, or to inservice asbestos exposure.  

With respect to the contention of inservice radiation 
exposure, however, there is no evidence which corroborates 
the contention that the veteran was ever within 10 miles of 
Hiroshima or Nagasaki, Japan, in the course of his military 
duties.  

Repeated efforts to verify the veteran's presence at 
Hiroshima or Nagasaki, Japan, have only confirmed that he was 
stationed on a ship a hundred miles of more from either city.  

Therefore, the appellant's allegations, alone, 
are not sufficient to support her claim.  She has submitted 
photographs which, it is alleged, confirm the veteran's 
presence in Japan.  However, it is not his presence in Japan 
which is at issue but, rather, his presence at Hiroshima or 
Nagasaki, Japan.  She had stated that he had told her of his 
presence at one or both of these sites in Japan.  

However, for the presumption of inservice radiation to apply, 
the veteran's presence at Hiroshima or Nagasaki, Japan, would 
have to be in the course of his military duties.  This is not 
shown in this case.  Rather, as in McQuire v. West, 11 Vet. 
App. 274, 278-79 (1998) it was noted that 38 C.F.R. 
§ 3.309(d)(3)(i) the term "radiation-exposed" veteran means 
either a veteran who while serving on active duty 
participated in a "radiation-risk activity" and that a 
"radiation-risk activity" was defined, in pertinent part, 
at 38 C.F.R. § 3.309(d)(3)(i) as the "occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946." 

In turn, 38 C.F.R. § 3.309(d)(3)(vi) states that "[t]he term 
``occupation of Hiroshima or Nagasaki, Japan, by United 
States forces'' means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials."  

There is no evidence, nor is it contended, that the veteran 
had any duties such as those listed in 38 C.F.R. 
§ 3.309(d)(3)(vi) that would have brought him to within 10 
miles of either Hiroshima or Nagasaki, Japan.  This does not 
mean that the Board doubts that the veteran was ever at or in 
the vicinity of either city but only that even if he was 
exposed to radiation during any week-end leave, as was the 
case in McQuire, Id., that such exposure was not in the 
course of his "official military" duties and does not 
afford a presumption of inservice exposure to ionizing 
radiation.  

Since there is no applicable presumption of inservice 
exposure to ionizing radiation, the law and regulations 
giving rise to presumptive service connection for certain 
cancers as being due to such exposure, are not applicable.  

With respect to the contention that the veteran's fatal 
cancer was due to inservice exposure to asbestos, the Board 
notes there are no laws or regulations specifically dealing 
with claims for service connection for residuals of exposure 
to asbestos.  However, the VA Adjudication Procedure Manual, 
M21-1 (M21-1), and decisions of the Court and opinions of 
VA's General Counsel provide guidance in adjudicating these 
claims.  

In 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
paragraph 7.21 (October 3, 1997).  VA must adjudicate a claim 
of disability as a residual of exposure to asbestos, 
under these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

As to the M21-1, it provides that, when considering these 
types of claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure in service (see 
M21-1, Part III, par. 5.13(b) (October 3, 1997); M21-1, Part 
VI, par. 7.21(d)(1) (October 3, 1997)); determine whether 
there was pre-service and/or post-service evidence of 
occupational or other asbestos exposure (Id.); and thereafter 
determine if there was a relationship between asbestos 
exposure and the currently claimed disease, keeping in mind 
the latency and exposure information found at M21-1, Part 
III, par. 5.13(a) (see M21-1, Part VI, par. 7.21(d)(1) 
(October 3, 1997)).  

In this regard, the M21-1 provides the following non-
exclusive list of asbestos related diseases/abnormalities:  
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, cancer of the pharynx, cancer of the urogenital 
system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1, Part VI, par. 7.21(a)(1) 
& (2).

The M21-1 also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure:  
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, and manufacture and installation 
of roofing and flooring materials, asbestos cement sheet and 
pipe products, and military equipment.  See M21-1, Part VI, 
par. 7.21(b)(1).  In addition, the M21-1 notes that, during 
World War II, several million people employed in U.S. 
shipyards and U.S. Navy personnel were exposed to asbestos.  
See M21-1, Part VI, par. 7.21(b)(2).

Next, the Board notes that the M21-1 provides the following 
medical guidance:  in order for an appellant to have a 
clinical diagnosis of asbestosis the record must show a 
history of exposure and radiographic evidence of parenchymal 
lung disease (see M21-1, Part VI, par. 7.21(c)); the latent 
period for asbestosis varies from 10 to 45 or more years 
between first exposure and development of disease (see M21-1, 
Part VI, par. 7.21(b)(2)); and exposure to asbestos may cause 
disease later on even when the exposure was brief (as little 
as a month or two) or indirect (bystander disease) (Id.).

As to the Court, it has held that the M21-1 did not create a 
presumption of 
in-service exposure to asbestos for claimants that worked in 
one of the occupations that the M21-1 listed as having higher 
incidents of asbestos exposure.  See Dyment v. West, 
13 Vet. App. 141, 145 (1999); Also see Ennis v. Brown, 
4 Vet. App. 438, vacated at 4 Vet. App. 523, new decision 
issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993); Ashford v. Brown, 10 Vet. App. 120 
(1997).  Therefore, in claims for service connection for 
disability due to asbestos exposure, the appellant must first 
establish that the disease that caused or contributed to 
disability was caused by events in service or an injury or 
disease incurred therein.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  

As to the General Counsel, in VAOPGCPREC 04-2000 (April 13, 
2000), it was held, in relevant part, as follows:  M21-1, 
Part VI, par. 7.21(a), (b), & (c) are not substantive in 
nature, but nonetheless need to be discussed by the Board in 
all decisions; the first three sentences of M21-1, Part VI, 
par. 7.21(d)(1) are substantive in nature and the development 
criteria it lays out must be followed by the agency of 
original jurisdiction; and M21-1, Part VI, par. 7.21 does not 
create a presumption of medical nexus between a current 
asbestos related disease and military service.

With the above facts in mind, the Board concedes that the 
veteran's extensive work on naval ships in the military 
resulted in exposure to asbestos insulation, consistent with 
the M21-1.  Specifically, his DD Form 214s reflect that he 
was a marine steam fitter and a pipe fitter, occupations 
known to involve exposure to asbestos.  Further, it is 
conceded that as little as one or two months working on a 
naval ship could have exposed him to enough asbestos to cause 
a problem 30 years later.  

However, the Board concludes that the record on appeal does 
not contain radiographic evidence of parenchymal lung disease 
or a diagnosis of asbestosis.  See M21-1, Part VI, par. 
7.21(c).  

Moreover, the veteran also apparently had civilian 
occupational exposure to particulate matter.  And since this 
exposure occurred after his service in the military 
concluded, it cannot serve as a predicate for granting 
service connection for the cause of his death.  This being 
the case, the claim must be denied because the preponderance 
of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  





ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


